DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2021 has been entered.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claims 1 and 20 include the term “great” in line 6.  This appears to be a typographical error and should be amended to read “greater”.
Claim 1 includes the phrase “wherein the the adduct” in line 11.  This phrase should be amended to delete the second “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 have been amended to recite “an adduct of isocyanatosilanes with hydroxyl-functional compounds selected from the group consisting of 3-isocyanatopropyltrimethoxysilane, 3-isocyanatopropyltriethoxysilane, 3-isocyanatopropyldimethoxyethoxysilane, and 3-isocyanatopropyldiethoxymethoxysilane”.  Claim 2 recites “an adduct of isocyanatosilanes with hydroxyl-functional compounds selected from the group consisting of 3-isocyanatopropyltriethoxysilane, 3-isocyanatopropyldimethoxyethoxysilane, and 3-isocyanatopropyldiethoxymethoxysilane”.  
The amended claims appear to intend for either (1) the adduct or (2) the hydroxyl-functional compounds to be selected from the indicated group.  However, the compounds falling within the indicated group do not represent either adducts of isocyanatosilanes with hydroxyl-functional compounds or hydroxyl-functional compounds.  
One of ordinary skill in the art would expect the claimed adduct to be obtained from a reaction between an isocyanatosilane and hydroxyl-functional compound as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The claimed compounds are shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Each of these compounds represents an isocyanatosilane.  None of these compounds represent either (1) an adduct of isocyanatosilanes with hydroxyl-functional compounds or (2) a hydroxyl-functional compound.
The claimed compounds fall outside the scope of either (1) an adduct of isocyanatosilanes with hydroxyl-functional compounds or (2) a hydroxyl-functional compound.  Therefore, Claims 1, 2, and 20 are indefinite.  Claims 3-19 depend from or otherwise require all limitations of Claim 1 and are therefore similarly indefinite.
For the purpose of examination on the merits, Claims 1, 2, and 20 will be interpreted as requiring adducts of isocyanatosilanes with hydroxy-functional compounds, wherein the isocyanatosilanes are selected from the group of claimed compounds.
The rejection of Claim 1 under 35 U.S.C. 112(b) could be overcome by amending Claim 1 as follows:

Claim 1:	A coating composition comprising
A) from 40 to 99% by weight based on the total coating composition of a solvent and an adduct of isocyanatosilanes with hydroxyl-functional compounds, wherein A) comprises a solids content of greater than 80% by weight and having a maximum viscosity of 1,000 mPa.s; 
B) from 0.01 to 3.0% by weight, based on the total coating composition of a tin free catalyst, wherein the tin-free catalyst is selected from the group of alkylammonium halides; and
C) from 5 to 30% by weight, based on the total coating composition of an aminosilane;
wherein the 
Wherein the coating composition has a VOC content of less than 100g/l.

Similar amendments to Claims 2 and 20 would be sufficient to overcome the rejections under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 2010/0041810) in view of Johnston et al. (US 5,990,257).  Both references were cited in a prior Office action
Regarding Claim 1, Wakabayashi teaches a composition comprising an organic polymer having reactive silicon groups, which exhibits good curability without using any organic tin compounds.  The composition includes a polymer (A) having a silicon-containing group which can be crosslinked by forming a siloxane bond, and a fluoride salt compound (B) (Abstract).
Wakabayashi’s polymer (A) is comparable to the claimed adduct (A).  The polymer may be formed by reacting a polymer having terminal hydroxyl groups with a compound having an isocyanate and a reactive silicon group.  All examples of such compounds are isocyanatosilanes (p. 5, [0039]).  Specific examples of the compound having an isocyanate group include -isocyanatopropyltrimethoxysilane and -isocyanatopropyltrimethoxysilane.  These compounds are identical to 3-isocyanatopropyltrimethoxysilane and 3-isocyanatopropyltrimethoxysilane as claimed.
Wakabayashi cites Johnston et al. as one example of a method by which such polymers may be produced (p. 8, [0074]).  Wakabayashi does not expressly teach an appropriate content of free NCO groups.
Johnston teaches a method by which the polymers taught by Wakabayashi may be produced.  The polymers are obtained by reacting a polyol component with a diisocyanate and endcapping the resulting product with an isocyanatosilane (Abstract).  Each of Johnston’s examples illustrate embodiments of this method which are conducted until the NCO content reached 0 wt% (note the last line in each of Examples 1-5 appearing at col. 6-8).  
Johnston’s examples further demonstrate that such adducts typically have a viscosity ranging from 57.6-243.2 Pa.s (col. 8, Table 1).  This is equivalent to 5.76x10-5 to 2.432x10-4 mPa.s.  This falls well below the claimed maximum viscosity of 1,000 mPa.s.  
It would have been obvious to one of ordinary skill in the art at the time of filing to form Wakabayashi’s polymer (A) according to the method illustrated in Johnston’s examples, as Wakabayashi expressly identifies this method as being suitable.  Polymers formed according to Johnston’s method will have an NCO content of 0 wt%, and one of ordinary skill in the art would reasonably expect to obtain a viscosity falling within the range of 5.76x10-5 to 2.432x10-4 mPa.s established by Johnston’s examples.  
Returning to Wakabayashi, the fluoride salt compound (B) functions as a curing catalyst (p. 9, [0085]).  Suitable fluoride salt catalyst compounds include ammonium fluoride salts such as tetramethylammonium fluoride, tetraethylammonium fluoride, tetrapropylammonium fluoride, and tetrabutylammonium fluoride (p. 9, [0086]).  These compounds read on the claimed alkylammonium halides (B).  
The composition further comprises an amine compound (F) which is an aminosilane (p. 17, [0173]).  This reads on the claimed aminosilane (C).  
Tetrabutylammonium fluoride (TBAF) is a particularly preferred ammonium fluoride salt (p. 9, [0087]).  From the viewpoint of easy availability, -aminopropyltrimethoxysilane, -aminopropyltriethoxysilane, -aminopropylmethyldimethoxysilane, and -(2-aminoethyl)aminopropyltrimethoxysilane are preferred aminosilanes (p. 17, [0177]).  These compounds have the following molecular weights:
Compound
Mol. Wt. (g/mol)
TBAF
261.46
-aminopropyltrimethoxysilane
179.29
-aminopropyltriethoxysilane
221.37
-aminopropylmethyldimethoxysilane
163.29
-(2-aminoethyl)aminopropyltrimethoxysilane 
222.36


The fluoride salt such as TBAF is present in amounts of 0.1-10 parts by mass per 100 parts of the organic polymer (p. 12, [0109]).  The composition includes 0.1-2 mols of amine compound (F) per mol of ammonium fluoride catalyst (p. 17, [0180]).  These amounts in combination with the molecular weights of Wakabayashi’s preferred fluoride salt and amine compounds indicate that the preferred aminosilanes will be present in amounts of 0.006-17.011 parts by weight per 100 parts of the polymer (A).
Wakabayashi’s preferred embodiments teach toward a composition comprising 100 parts by weight of polymer (A); (B) 0.1-10 parts by weight TBAF; and (C) 0.006-17 parts by weight aminosilane.  This is indicative of a composition comprising (A) 85.40-90.90 wt% polymer; (B) 0.8-9.09 wt% TBAF; and (C) 0.005-14.51 wt% aminosilane.  These ranges overlap the claimed ranges.
Polymers (A) formed according to Johnston’s method will have an NCO content of 0 wt%.  The overall coating composition will also have a free NCO group content of 0 wt%, as no other isocyanate group-containing are required by Wakabayashi.  
Wakabayashi teaches that a dispersing agent may also be included in the composition.  Specific examples of dispersing agents include methanol, ethanol, 1- and 2-propanol, 1- and 2-butanol, 2-methyl-2-propanol, 2-ethylhexanol, ethylene glycol, diethylene glycol, triethylene glycol, and monoethyl and monobutyl ethers thereof (p. 18, [0193]).  These compounds are commonly recognized in the art as alcohols.  The instant specification indicates that solvents which may be added to the adduct (A) include alcohols (p. 6, lines 32-34).  Wakabayashi’s dispersing agent therefore reads on the claimed solvent.   
The dispersing agent is added in amounts of 10-100 parts by weight based on the total amount of components (B), (F), and (G) (p. 19, [0195]).  The composition as a whole includes 100 parts of adduct (A); 0.001-30 parts by weight fluoride salts (B); 0.006-17.01 parts by weight of amine compound (F) (see paragraphs 23-25 above); and 0.1-1 moles of acid compound (G) per mole of amine compound (F) (p. 42, claim 10; p. 43, claims 21 and 26).  
Wakabayashi’s examples illustrate the use of neodecanoic acid and methylhexahydrophthalic anhydride as acid compound (G) (p. 40, Table 18).  Based on the known molecular weights of these compounds, Wakabayashi teaches toward including acid compound (G) in amounts of approximately 4.5x10-6 to 0.18 parts by weight per 100 parts adduct (A).2
Components (B), (F), and (G) will therefore be present in Wakabayashi’s composition in combined amounts of approximately 0.007-47.18 parts by weight per 100 parts adduct (A).  This indicates that the dispersing agent will be present in amounts of 7x10-4 to 47.18 parts by weight per 100 parts adduct (A).  When the dispersing agent (equivalent to the claimed solvent) and adduct (A) are considered in combination, Wakabayashi teaches toward a component (A) having a solids content of approximately 68.1-99.9993% by weight.  This overlaps the claimed range of greater than 80% by weight.
Thus, modification of Wakabayashi in view of Johnston reads on Claim 1.
Regarding Claims 2-4, suitable isocyanatosilanes include isocyanatopropyltriethoxysilane (p. 5, [0039]).  This reads on a compound according to formula (I) where (alkyl) is a linear alkyl group having 3 carbon atoms and (alkoxy) is in each case ethoxy.  As indicated above, modification of Wakabayashi in view of Johnston results in a composition comprising 0 wt% free NCO groups.  
Regarding Claim 5, preferred hydroxyl-terminal polymers include polyetherpolyols initiated by a polyhydroxy compound having at least two hydroxyl groups (p. 9, [0076]).  These polyetherpolyols read on diols, polyols, and hydroxyl group-containing polymers. As indicated above, modification of Wakabayashi in view of Johnston results in a composition comprising 0 wt% free NCO groups.  
Regarding Claim 6, the claimed ratio relates to starting materials used in the process of making adduct (A) rather than the adduct itself.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Although the claimed ratio limits the process of making adduct (A), it does not appear to place any additional structural or physical limitations on the adduct itself.  Therefore, the prior art need not teach the claimed process-related ratio in order to read on the product of Claim 6.
Regarding Claims 7-9 and 16, suitable fluoride salt catalyst compounds include ammonium fluoride salts such as tetramethylammonium fluoride, tetraethylammonium fluoride, tetrapropylammonium fluoride, and tetrabutylammonium fluoride (p. 9, [0086]). 
Regarding Claim 10, preferred aminosilanes include aminopropyltrimethoxysilane and aminopropyltriethoxysilane (p. 17, [0177]).  These products read on formula (III) where A is an unsubstituted aminoalkyl group having 3 carbon atoms; m=1; Y is OR’; R’ is a linear alkyl group having 1 or 2 carbon atoms; and n=3.
Regarding Claims 11, 15, 17, and 19, Wakabayashi’s composition can be used to form one-part (1K) or two-part (2K) compositions (p. 26, [0297]) used in various coating applications (p. 27, [0314]).
Regarding Claims 12, 13, and 18, the composition may further include additives such as dispersing agents (p. 18, [0190]); silane coupling agents (p. 19, [0202]); silicates (p. 21, [0216]); plasticizers (p. 21, [0224]); tackifiers (p. 22, [0239]); solvents (p. 22, [0242]); thixotropic (anti-sagging) agents (p. 23, [0250]); antioxidants (stabilizers) (p. 24, [0270]); light stabilizers (p. 24, [0273]); and pigments (p. 26, [0296]).  
Regarding Claim 14, Wakabayashi’s coating compositions may be applied to substrates such as glass, wood, resin (i.e. plastic), and metal (p. 27, [0315]).
Regarding Claim 20, Wakabayashi and Johnston remain as applied to Claim 1 above.  Only the polymer (A) and fluoride salt compound (B) are required components of Wakabayashi’s composition (see, e.g., p. 42, Claim 1).  All other components are optional.  Therefore, Wakabayashi contemplates embodiments where only a polymer (A), fluoride salt (B), and aminosilane (F) are present in the amounts indicated above.  As indicated above, modification of Wakabayashi in view of Johnston results in a composition comprising 0 wt% free NCO groups.  

Response to Arguments

Applicant's arguments filed 9 November 2021 have been fully considered but they are not persuasive.
The Applicant argues that the amended claims do not recite hydroxyl-functional compounds selected from a group consisting of isocyanatosilane compounds which do not include hydroxyl groups, but rather adducts of isocyanatosilanes with hydroxyl-functional compounds.  The Applicant indicates that the isocyanatosilanes are selected form the claimed compounds.  
The embodiment of the invention described in the Applicant’s remarks is not consistent with the current language of the claims.  The Applicant is invited to amend the claims to reflect that it is the isocyanatosilanes, not the adduct of isocyanatosilanes with hydroxyl-functional compounds, that is selected from the list of claimed compounds.  A proposed amendment to overcome the rejection under 35 U.S.C. 112(b) is included above.  The Applicant’s Representative is invited to contact the examiner in the event that an interview may help to advance prosecution of the application.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 0.1 g TBAF per 100 g polymer x 1 mol TBAF/261.46g x 0.1 mol -aminopropylmethyldimethoxysilane/1 mol TBAF x 163.29 g -aminopropylmethyldimethoxysilane/mol = 0.006 g aminosilane per 100 g polymer
        
        10 g TBAF per 100 g polymer x 1 mol TBAF/261.46g x 2 mol -(2-aminoethyl) aminopropyltrimethoxysilane/1 mol TBAF x 222.36 g -(2-aminoethyl)aminopropyltrimethoxysilane/mol = 17.01 g aminosilane per 100 g polymer
        2 1 mol (G)/1 mol aminosilane x 17.01g aminosilane/100g (A) x 1 mol -aminopropylmethyldimethoxysilane/163.29g x 172.26g neodecanoic acid/mol = 0.18g acid compound (G)/100g (A).
        
        0.1 mol (G)/1 mol aminosilane x 0.006g aminosilane/100g (A) x 1 mol -(2-aminoethyl)aminopropyltrimethoxysilane /222.36g x 168.19g methylhexahydrophthalic anhydride/mol = 4.5x10-6g acid compound (G)/100g (A).